Citation Nr: 0430048	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  03-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, manifested by depression, fatigue, insomnia, memory 
loss and night sweats, to include due to an undiagnosed 
illness.

2.  Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness.

3.  Entitlement to service connection for an immune disorder 
due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.

5.  Entitlement to service connection for patulous hiatus, 
with gastroesophageal reflux disease.

6.  Entitlement to service connection for a fungal disorder 
of the toenails due to an undiagnosed illness.

7.  Entitlement to service connection for onychomycosis. 

8.  Entitlement to service connection for an eye disorder due 
to an undiagnosed illness


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel 


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991. 

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.




REMAND

The veteran testified at a hearing before the undersigned at 
the RO in January 2004.  Unfortunately, the tape of that 
hearing was thereafter lost.  In September 2004, after being 
notified by VA of the above facts, the veteran requested 
another hearing before a Veterans Law Judge sitting at the 
RO.  Accordingly, a remand to schedule the requested hearing 
is required.  See 38 C.F.R. § 20.703 (2003).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge 
sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


